DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 3, 2022.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buechler et al. (US Patent Application Pub. No.: US 2012/0316828 A1).
For claim 1, Buechler et al. disclose the claimed invention comprising: a piston (reference numeral 22) configured to linearly extend and retract (see figure 1); a transmitter (reference numeral 34) configured to generate a transmit electromagnetic waveform and direct the transmit electromagnetic waveform along a length of the piston (see figure 1 and paragraph [0082]); and a receiver (reference numerals 72, 74) configured to: receive a return electromagnetic waveform that includes the transmit electromagnetic waveform after travelling to an extended end of the piston and returning to the receiver (see figure 4, also see paragraph [0100]); and determine a position of the piston based on a phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform (see paragraph [0104]).  
For claim 7, Buechler et al. disclose the claimed invention comprising: a delay detector (reference numerals 72, 74, figure 4) configured to: receive a return electromagnetic waveform that includes a transmit electromagnetic waveform after travelling along a length of a piston to an extended end of the piston (reference numeral 22) of a linear actuator (see figure 1); and determine a phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform (see paragraph [0104]); and a processor (see paragraphs [0104-0107]) configured to determine a position of the piston based on the phase difference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US Patent Application Pub. No.: US 2012/0316828 A1).
For claim 2, Buechler et al. disclose the claimed invention except for the transmitter being configured to generate the transmit electromagnetic waveform at a frequency that corresponds with a maximum displacement of the piston.  Having a particular frequency for the waveform is a known skill in the art as exhibited by Buechler al. (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular frequency as disclosed by Buechler et al. so that the transmit electromagnetic waveform has a frequency that corresponds with a maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 10, Buechler et al. disclose the claimed invention except for the return electromagnetic waveform having a frequency that corresponds with a maximum displacement of the piston.  Having a particular frequency for the waveform is a known skill in the art as exhibited by Buechler al. (see paragraph [0012]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular frequency as disclosed by Buechler et al. so that the return electromagnetic waveform has a frequency that corresponds with a maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 12, Buechler et al. disclose the claimed invention comprising: generating a transmit electromagnetic waveform (through transmitter 34, see figure 1 and paragraph [0082]); directing the transmit electromagnetic waveform along a length of the piston (reference numeral 22, see figure 1); receiving a return electromagnetic waveform that includes the transmit electromagnetic waveform after travelling to an extended end of the piston and returning to a receiver (reference numerals 72, 74, see figure 4, and paragraph [0100]); and determining the position of the piston based on a phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform (see paragraph [0104]).  Buechler et al. however do not specifically disclose a frequency corresponding to a time of flight for the transmit electromagnetic waveform to travel a maximum displacement of the piston.  
Having a particular frequency for the waveform is a known skill in the art as exhibited by Buechler al. (see paragraph [0012]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular frequency as disclosed by Buechler et al. so that a frequency corresponds to a time of flight for the transmit electromagnetic waveform to travel a maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. as applied to claims 1, 7, and 12 above, and further in view of Crayton et al. (US Patent No.: 5710514).
For claim 3, Buechler et al. disclose the claimed invention except for the transmitter being configured to generate the transmit electromagnetic waveform with a period that is double an amount of time for the transmit electromagnetic waveform to travel a maximum displacement of the piston.  Having a certain period for the waveform is a known skill in the art as exhibited by Crayton et al. (see column 6, lines 1-15), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a certain period as disclosed by Crayton et al. so that it is double an amount of time for the transmit electromagnetic waveform to travel a maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 11, Buechler et al. disclose the claimed invention except for the return electromagnetic waveform having a period that is double an amount of time for the transmit electromagnetic waveform to travel a maximum displacement of the piston.  Having a certain period for the waveform is a known skill in the art as exhibited by Crayton et al. (see column 6, lines 1-15), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a certain period as disclosed by Crayton et al. so that the return electromagnetic waveform has a period that is double an amount of time for the transmit electromagnetic waveform to travel a maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 13, Buechler et al. disclose the claimed invention except for a period of the transmit electromagnetic waveform being double an amount of time for the transmit electromagnetic waveform to travel the maximum displacement of the piston.  Having a certain period for the waveform is a known skill in the art as exhibited by Crayton et al. (see column 6, lines 1-15), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a certain period as disclosed by Crayton et al. so that a period of the transmit electromagnetic waveform is double an amount of time for the transmit electromagnetic waveform to travel the maximum displacement of the piston for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. in view of Crayton et al. as applied to claim 3 above, and further in view of Ganger et al. (US Patent Application Pub. No.: US 2012/0082247 A1).
For claim 4, Buechler et al. in view of Crayton et al. disclose the claimed invention except for the receiver being configured to perform an exclusive-or function on the transmit electromagnetic waveform and the return electromagnetic waveform to determine the phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform.  Having an exclusive-or function for determining the phase difference is known in the art as exhibited by Ganger et al. (see the Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exclusive-or function as disclosed by Ganger et al. for determining the phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform for Buechler et al. in view of Crayton et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 5, Buechler et al. in view of Crayton et al. and Ganger et al. disclose the claimed invention except for the receiver being configured to generate an output voltage, wherein the output voltage is: in response to a determination that an output of the exclusive-or function is 1 for a predetermined period of time, equal to a supply voltage; in response to a determination that the output of the exclusive-or function is 0 for the predetermined period of time, equal to zero.  Having a particular voltage based on the output of the exclusive-or function is a known skill as exhibited by Ganger et al. (see paragraph [0033]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular voltage based on the output of the exclusive-or function of Ganger et al. for the voltage of Buechler et al. in view of Crayton et al. and Ganger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. as applied to claim 1 above, and further in view of Zhu (US Patent Application Pub. No.: US 2009/0058430 A1).
For claim 6, Buechler et al. disclose the claimed invention except for the piston being composed of a conductive material.  Zhu discloses the piston composed of a conductive material (see paragraph [0038]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conductive material as disclosed by Zhu for the piston of Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim(s) 8, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. as applied to claims 7 and 12 above, and further in view of Ganger et al. (US Patent Application Pub. No.: US 2012/0082247 A1).
For claim 8, Buechler et al. disclose the claimed invention except for the delay detector including an exclusive-or circuit configured to perform an exclusive-or function on the transmit electromagnetic waveform and the return electromagnetic waveform to determine the phase difference.  Having an exclusive-or function for determining the phase difference is known in the art as exhibited by Ganger et al. (see the Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exclusive-or function as disclosed by Ganger et al. for determining the phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 9, Buechler et al. in view of Ganger et al. disclose the claimed invention except for the delay detector being configured to generate an output voltage that is: in response to an output of the exclusive-or circuit being 1 for an entire predetermined period of time, equal to a supply voltage; and in response to the output of the exclusive-or circuit being 0 for the entire predetermined period of time, equal to zero.  Having a particular voltage based on the output of the exclusive-or function is a known skill as exhibited by Ganger et al. (see paragraph [0033]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a particular voltage based on the output of the exclusive-or function of Ganger et al. for the voltage of Buechler et al. in view of Ganger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Buechler et al. disclose the claimed invention except for the phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform being determined by performing an exclusive-or function on the transmit electromagnetic waveform and the return electromagnetic waveform.  Having an exclusive-or function for determining the phase difference is known in the art as exhibited by Ganger et al. (see the Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exclusive-or function as disclosed by Ganger et al. for determining the phase difference between the transmit electromagnetic waveform and the return electromagnetic waveform for Buechler et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. In response to Buechler et al. teaching a microwave transmit signal emitted in the direction of a piston and microwaves reflected from the piston and does not disclose the generation of a transmit electromagnetic waveform being directed along a length of the piston, this is not found persuasive since the area in which the signal is transmitted can still be considered to be along the length of the piston.  The subspace 26 of Buechler et al. in which the piston 22, 24 passes through in figure 1 is the same as the space in which the microwave radiation from the antenna 32 is emitted towards shown in figure 2 of Buechler et al.  Since the direction of emission from antenna 32 is along the same area in which the length of the piston 22, 24 passes through in Buechler et al., the reference of Buechler et al. still teaches the claimed feature of "a transmitter configured to generate a transmit electromagnetic waveform and direct the transmit electromagnetic waveform along a length of the piston" in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834